Citation Nr: 0125613	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1943 to October 1944, and who died 
in September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for the 
cause of the veteran's death and dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

The appellant filed a notice of disagreement with the January 
2000 denial.  A February 2000 statement of the case indicates 
that the issues were entitlement to service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  The appellant submitted a substantive 
appeal, in February 2000, indicating that she desired to 
appeal all of the issues listed on the statement of the case.  
However, during the appellant's July 10, 2001, personal 
hearing, at page 2, she indicated that she only desired to 
appeal the issue of entitlement to service connection for the 
cause of the veteran's death.  Therefore, the Board concludes 
that her testimony, subsequently reduced to a written 
transcript, constitutes a withdrawal of her substantive 
appeal with respect to the issue of entitlement to dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  38 C.F.R. § 20.204(b) (2001).  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993), holding that oral 
statements at a personal hearing which were later transcribed 
met the requirement that a notice of disagreement be "in 
writing."  



FINDINGS OF FACT

1.  The veteran's death on September 10, 1999, was due to 
hypoxia and hypercapnea respiratory failure due to sleep 
apnea due to severe chronic obstructive pulmonary disease.  

2.  Chronic obstructive pulmonary disease and hypoxia and 
hypercapnia due to sleep apnea were not present in service or 
manifested for many years thereafter.  

3.  Chronic obstructive pulmonary disease and hypoxia and 
hypercapnia due to sleep apnea were not causally related to 
Arnold-Chiari malformation type I with weakness of the right 
and left lower extremities or nystagmus.  

4.  Service-connected disabilities did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and hypoxia and 
hypercapnia due to sleep apnea were not incurred in or 
aggravated by active service; nor were they proximately due 
to or the result of service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The record reflects that 
while the appellant's claim for service connection for the 
cause of the veteran's death is indicated to have been denied 
on a not well-grounded basis, and the VCAA eliminates the 
concept of a well-grounded claim, the record reflects that 
the appellant has been provided a statement of the case 
informing her of the evidence necessary to substantiate her 
claim and that the appellant has submitted evidence and 
argument, including testimony at a personal hearing, in 
support of her claim.  Further, the record indicates that VA 
treatment records have been obtained, as well as the 
veteran's terminal hospital summary.  Therefore, the Board 
concludes that assistance has been provided to the appellant 
in development of this issue and that it may now proceed, 
without prejudice to the appellant, to decide the issue of 
entitlement to service connection for the cause of the 
veteran's death because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any pulmonary disorder, including 
chronic obstructive pulmonary disease.  Neither are hypoxia 
and hypercapnia due to sleep apnea indicated to exist during 
the veteran's active service.  

At the time of the veteran's death, service connection was in 
effect for Arnold-Chiari malformation type I with weakness of 
the right and left lower extremities and nystagmus, all 
secondary thereto.  He was rated as individually 
unemployable.  

A VA hospital summary, relating to the veteran's terminal 
hospitalization, reflects that the veteran had a longstanding 
history of chronic obstructive pulmonary disease.  He had 
presented to the hospital for hypercapnic hypoxia and 
respiratory failure.  The discharge diagnoses included 
chronic obstructive pulmonary disease, hypercapnic 
respiratory failure and obstructive sleep apnea.  

The certificate of death reflects that the immediate cause of 
the veteran's death was hypoxia and hypercapnea respiratory 
failure due to sleep apnea with an interval between onset and 
death of days.  This was due to severe chronic obstructive 
pulmonary disease with an interval between onset and death of 
years.  No autopsy was performed.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For a secondary 
service connection to be granted, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There is no competent medical evidence indicating that the 
veteran had a pulmonary disorder, including chronic 
obstructive pulmonary disease, during his active service or 
that hypoxia, hypercapnea, or sleep apnea existed during his 
active service.  Further, there is no competent medical 
evidence indicating that any of these disabilities are 
related to the veteran's active service.  Neither is there 
any competent medical evidence indicating that these 
disabilities are proximately due to or the result of, or been 
chronically worsened by the veteran's service-connected 
Arnold-Chiari malformation type 1 with weakness of the right 
and left lower extremities and nystagmus secondary thereto.  
Rather, the competent medical evidence indicates that the 
veteran had chronic obstructive pulmonary disease with 
hypercapnic respiratory failure secondary thereto and 
obstructive sleep apnea.  Therefore, a preponderance of the 
evidence is against a finding that disease or disability that 
resulted in the veteran's death was incurred in or aggravated 
by active service or is secondary to service-connected 
disability.  

Further, there is no competent medical evidence indicating 
that the veteran's service-connected Arnold-Chiari 
malformation type I with weakness of the right and left lower 
extremities and nystagmus contributed substantially or 
materially to cause the veteran's death or that these were 
etiologically related to the veteran's death.  Further, there 
is no competent medical evidence indicating that these 
disabilities hastened the veteran's death.  There is 
competent medical evidence indicating that the veteran's 
death was entirely due to the unrelated disabilities of 
chronic obstructive pulmonary disease and hypoxia and 
hypercapnea respiratory failure due to sleep apnea.  

The appellant has submitted statements and offered testimony, 
but she is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by her 
assertion, as such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-965 (1992).  
Therefore, the lay evidence is not probative as to medical 
etiology.  

On the basis of the above analysis, a preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death because a 
preponderance of the evidence is against a finding that 
service-connected disabilities played any role in the 
veteran's demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

